Title: To Benjamin Franklin from Lafayette, [c. 31 March 1779]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
[c. March 31, 1779]
I went yesterday to pay My Respects to your Excellency, and waïted as long as it was in My power— I wanted telling you that I hope the Expedition will be fix’d upon but the scale yet lessened— So that we Can’t do so much as was expected, but however some advantage May be got by this little incursion—Mr de Maurepas thinks it highly Necessary to Converse with Captain, and Mr de Sartine is averse to the pushing on of the preparations Before I have settled the Matter with the Captain— I therefore am directed By all the Ministry to send for him that I Might thereby get intelligences and lay down the plan— they will afterwards take a last determination, and know if the operation will be undertaken—whatever will be sent I’ll have the Command of.
In Compliance with the king’s and the Ministry’s desire I Engag’d Mr de Chaumont to send for Captain jones and I do expect him with a great impatience— I presum’d to take upon Myself telling to him that you had no objection to his Coming and that even you did wish for it— I din’t enter into Any explication with Mr de Chaumont as the stricter secrecy is Reccommended to you and to Me under our words of honor which for my part I took the liberty to engage.
I write to the Ministry this morning for engaging them to Buy some frigattes— I find Myself oblig’d to go to St. Germain for three days, I will saturday to Versaïlles, and Come that Night to Paris. If you have any Commands to lay upon me I shall very heartily obey them. Be so Kind, My dear Sir, as to Give the inclos’d to Mr Blodget of the Alliance.
I wish our expedition little as it is Might take place as it will plague our Good friends, and perhaps Get some Monney for america—with too such points of wiew I’d go Round the world.
With all possible Respect and affection I have the honor to be Dear Sir Yours
Lafayette
 
Notation: Lafayatte 1779
